UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7261



TODD NEIL HOLTZMAN,

                                              Plaintiff - Appellant,

          versus


BOBBY SHEARIN, Warden; FRANK B. BISHOP; GARY
D.    MAYNARD,      Secretary;    TICHNELL,
Classification       Department;     CROWE,
Classification Department; ATTORNEY GENERAL;
JEFFREY NINES; THOMAS K. WOLFE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(07-1473-WDQ)


Submitted:   January 17, 2008             Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Todd Neil Holtzman, Appellant Pro Se. Rex Schultz Gordon, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Todd Neil Holtzman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Holtzman v.

Shearin, No. 07-1473-WDQ (D. Md. Aug. 8, 2007).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -